The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document has been entered electronically in
the record of the United States Bankruptcy Court for the Northern District of Ohio.




      Dated: December 17 2019




                          UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 In Re                                             )       Case No. 19-42174
                                                   )
 California Palms, LLC,                            )
                                                   )       Chapter 11
 Debtor.                                           )
                                                   )
                                                   )       JUDGE JOHN P. GUSTAFSON


                ORDER RE: RECEIVER’S REQUEST FOR INSTRUCTIONS

         This case came before the court for hearing on December 16, 2019 on Receiver John K.
Lane’s (“Receiver”) Request for Instructions [Doc. #10]. At the December 16th hearing, counsel
for Debtor California Palms, LLC (“Debtor”), counsel for Creditor Pender Capital Asset Based
Lending Fund I, LP (“Pender”), and counsel for Receiver all agreed that the Receiver should
remain involved in this case in some capacity. The court has determined that the Receiver should
only perform limited oversight duties necessary to maintain the status quo while the court hears
and decides important initial matters such as Pender’s Motion to Dismiss [Doc. #20], which is
scheduled for hearing on December 30, 2019.




19-42174-jpg       Doc 29      FILED 12/17/19          ENTERED 12/17/19 16:44:23               Page 1 of 2
       The parties agree, and the court finds, that the Receiver is not in possession of any property
that would be required to be turned over under Section 543.
       Further, Debtor consented to the Receiver continuing to perform limited duties as outlined
in this order, and Debtor agreed to cooperate with and otherwise assist Receiver as is necessary
for him to carry out this court’s instructions. Debtor also agreed to pay the Receiver the sum of
$25,000.00 to assist in his carrying out his limited duties. The court notes that, subject to the
express instructions contained in this order, the Mahoning County Court of Common Pleas’
Stipulated Order Appointing Receiver [Doc. #20, Ex. B] remains stayed pursuant to 11 U.S.C.
§362(a).
       In light of the above, the court will issue the following instructions regarding Receiver’s
limited duties while Pender’s Motion to Dismiss remains pending. The Receiver shall, on a
schedule that he determines to be sufficient: (1) confirm that the real property located at 1051 N.
Canfield-Niles Road, Austintown, Ohio (“Austintown Property”) remains covered by an
appropriate insurance policy; (2) confirm that utilities for the Austintown Property remain paid in
full; (3) obtain a periodic patient census from Debtor regarding the number of the patients
remaining at the Austintown Property; and (4) otherwise monitor the Austintown Property with an
eye towards maintaining the safety and security of the property and preserving the status quo.
       IT IS THEREFORE ORDERED that until further Order of the court and pursuant to this
court’s powers under 11 U.S.C. Section 543(d), Receiver John K. Lane shall: : (1) confirm that the
real property located at 1051 N. Canfield-Niles Road, Austintown, Ohio (“Austintown Property”)
remains covered by an appropriate insurance policy; (2) confirm that utilities for the Austintown
Property remain paid in full; (3) obtain a periodic patient census from Debtor regarding the number
of the patients remaining at the Austintown Property; and (4) otherwise monitor the Austintown
Property with an eye towards maintaining the safety and security of the property and preserving
the status quo.
       IT IS FURTHER ORDERED that Debtor California Palms, LLC cooperate with and
assist Receiver in his carrying out the above instructions.
       IT IS FURTHER ORDERED that the Receiver John K. Lane shall have full physical
access to the Austintown Property unless and until the court orders otherwise.




19-42174-jpg      Doc 29     FILED 12/17/19       ENTERED 12/17/19 16:44:23            Page 2 of 2
